Citation Nr: 9931220	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a nervous disorder, as 
secondary to the service connected rheumatic heart disease 
with coronary artery disease and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from August 1947 to August 
1951.

The veteran requested a hearing before the Board in June 
1999.  On August 5, 1999, the Board sent a letter requesting 
clarification of the veteran's wishes concerning a hearing.  
In pertinent part, the letter advises that if the veteran 
does not respond within 30 days, the Board will assume that 
he wishes a hearing before a member of the Board sitting at 
the RO, and will schedule one accordingly.  The veteran did 
not respond within the 30 days.

The record does not indicate that the veteran has withdrawn 
his request for a hearing held before a member of the Board.  
Rather, a report of contact, dated on September 8, 1999, is 
of record and indicates that the veteran wishes to be 
scheduled for a hearing before a member of the Board sitting 
at the local RO.  See 38 C.F.R. §§ 20, 700, 20.704(e) (1999).  

In view of the foregoing, this case is REMANDED for the 
following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











